Case 8:21-cv-00768-JVS-KES Document 25-11 Filed 06/21/21 Page 1 of 5 Page ID #:288




                      Exhibit C




                                                                        Evangelis Exhibit C
                                                                                     - 22 -
 Case 8:21-cv-00768-JVS-KES Document 25-11 Filed 06/21/21 Page 2 of 5 Page ID #:289

6/21/2021                                                                     CM/ECF - vaed


                                     Query       Reports          Utilities        Help       Log Out

                                                                                                                              CLOSED

                                                U.S. District Court
                                     Eastern District of Virginia - (Alexandria)
                                 CIVIL DOCKET FOR CASE #: 1:02-cv-01316-TSE


 Noah v. AOL Time Warner Inc., et al                                                      Date Filed: 09/03/2002
 Assigned to: District Judge T. S. Ellis, III                                             Date Terminated: 05/15/2003
 Demand: $0                                                                               Jury Demand: None
 Case in other court: 03-01770                                                            Nature of Suit: 440 Civil Rights: Other
 Cause: 28:1331 Fed. Question: Civil Rights Violation                                     Jurisdiction: Federal Question

 Plaintiff
 Saad S. Noah                                                         represented by Saad S. Noah
                                                                                     4710 W. 63rd Street
                                                                                     Chicago, IL 60629
                                                                                     (630) 483-8060
                                                                                     PRO SE

 Defendant
 AOL Time Warner Inc.                                                 represented by Charles Colin Rushing
                                                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                                                     2445 M St NW
                                                                                     Washington, DC 20037-1420
                                                                                     (202) 663-6000
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

 Defendant
 America Online, Inc.                                                 represented by Charles Colin Rushing
                                                                                     (See above for address)
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


  Date Filed            #    Docket Text
  09/03/2002             1 COMPLAINT Filing Fee $ 150.00 Receipt # 100 157725 (stas) Modified on 09/06/2002
                           (Entered: 09/05/2002)
  09/03/2002                 Per pltf pro se no service issued at this time (stas) (Entered: 09/05/2002)
  12/27/2002                 SUMMONS(ES) (Orig. & 2) issued & given to atty for service by SPS as to AOL Time
                             Warner, Inc., and America Online, Inc. (clerk) (Entered: 12/31/2002)
  01/22/2003             2 Financial Interest Disclosure Statement (Local Rule 7.1) by AOL Time Warner, Inc,
                           America Online, Inc. (clerk) (Entered: 01/27/2003)
  01/22/2003             3 MOTION by America Online, Inc., AOL Time Warner, Inc to Dismiss (told to file
                           Roseboro Notice) (clerk) Modified on 01/30/2003 (Entered: 01/27/2003)

https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?992042629039808-L_1_0-1                                                              1/4


                                                                                                                          Evangelis Exhibit C
                                                                                                                                       - 23 -
 Case 8:21-cv-00768-JVS-KES Document 25-11 Filed 06/21/21 Page 3 of 5 Page ID #:290

6/21/2021                                                                 CM/ECF - vaed

  01/22/2003             4 MEMORANDUM OF POINTS AND AUTHORITIES by AOL Time Warner, Inc,
                           America Online, Inc. in support of [3-1] motion by America Online, Inc., AOL Time
                           Warner, Inc to Dismiss (clerk) Modified on 01/30/2003 (Entered: 01/27/2003)
  01/22/2003             5 NOTICE of Hearing: Motion Hearing Deadline set for 10:00 2/21/03 for [3-1] motion by
                           America Online, Inc., AOL Time Warner, Inc to Dismiss (clerk) (Entered: 01/27/2003)
  01/22/2003             6 ORDERED that the pltf within 20 days show cause, if any they can, why this case should
                           not be dismissed pursuant to FRCP 4(m) ( signed by Judge T. S. Ellis III ) Copies Mailed:
                           yes [EOD Date: 1/27/03] (clerk) Modified on 02/04/2003 (Entered: 01/27/2003)
  01/28/2003             7 Roseboro Notice by AOL Time Warner, Inc, America Online, Inc. to pltf in Re: Motion to
                           Dismiss (clerk) (Entered: 02/04/2003)
  02/11/2003             8 ORDER, granting application for Samir Chandra Jain to appear pro hac vice Filing Fee
                           Paid $ 25.00 Receipt # 100 161461 (signed by Judge T. S. Ellis III) Copies Mailed: yes
                           [EOD Date: 2/14/03] (stas) (Entered: 02/14/2003)
  02/19/2003           10 MOTION by Saad S. Noah to Extend Time to retain an attorney and/or file his pro se
                          response to defts' motion to dismiss and to conduct a hearing by phone conference (clerk)
                          (Entered: 02/20/2003)
  02/19/2003           11 NOTICE of Hearing: Motion Hearing Deadline set for 10:00 2/21/03 for [10-1] motion by
                          Saad S. Noah to Extend Time to retain an attorney and/or file his pro se response to defts'
                          motion to dismiss and to conduct a hearing by phone conference (clerk) (Entered:
                          02/20/2003)
  02/19/2003             9 Response by AOL Time Warner, Inc, America Online, Inc. to pltfs motion for extension of
                           time (clar) (Entered: 02/21/2003)
  02/20/2003                 Per TSE chambers motions set for 2/21/03 an order is to entered (clar) (Entered:
                             02/20/2003)
  02/20/2003           12 ORDERED that [10-1] motion by Saad S. Noah to Extend Time to retain an attorney
                          and/or file his pro se response to defts' motion to dismiss and to conduct a hearing by
                          phone conference is GRANTED insofar as pltf may have until 5:00 p.m., Friday, March 7,
                          2003, to file, either pro se or by counsel, a response to defts' motion to dismiss; pltf's
                          motion for extension of time is DENIED in all other respects; unless otherwise ordered,
                          the matter will thereafter be decided on the papers, without oral argument ( signed by
                          Judge T. S. Ellis III ) Copies Mailed: yes [EOD Date: 2/20/03] (clerk) (Entered:
                          02/20/2003)
  03/05/2003           13 ORDER setting Initial Pretrial Conference for 10:20 3/19/03 Discovery Deadline for
                          6/13/03 Final Pretrial Conference for 10:00 6/19/03 (see order for details) ( signed by
                          Judge T. S. Ellis III ) Copies Mailed: yes (ltun) (Entered: 03/06/2003)
  03/10/2003           14 RESPONSE AND MOTION TO DISMISS by Saad S. Noah to [3-1] Motion by America
                          Online, Inc., AOL Time Warner, Inc to Dismiss (clerk) (Entered: 03/12/2003)
  03/14/2003           15 Defts' Report of Parties and Planning Conference and Joint Discovery Plan by Saad S.
                          Noah, AOL Time Warner, Inc, America Online, Inc. (clerk) (Entered: 03/18/2003)
  03/17/2003           16 Report of Parties' Planning Conference and Joint Discovery Plan by Saad S. Noah (clerk)
                          (Entered: 03/18/2003)
  03/17/2003           18 REPLY MEMORANDUM in support by AOL Time Warner, Inc, America Online, Inc. of
                          [3-1] motion by America Online, Inc., AOL Time Warner, Inc to Dismiss (clar) (Entered:
                          03/19/2003)
  03/18/2003           17 MOTION by America Online, Inc., AOL Time Warner, Inc to Extend Time to File an
https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?992042629039808-L_1_0-1                                                 2/4


                                                                                                           Evangelis Exhibit C
                                                                                                                        - 24 -
 Case 8:21-cv-00768-JVS-KES Document 25-11 Filed 06/21/21 Page 4 of 5 Page ID #:291

6/21/2021                                                                 CM/ECF - vaed

                             Answer to the Complaint by 21 calendar days (told to notice) (clerk) Modified on
                             03/27/2003 (Entered: 03/18/2003)
  03/18/2003                 Initial pretrial conference held by US Magistrate Judge Jones: Appearance of counsel for
                             deft; Discovery Plan approved; R16b order to be entered; ADR/Settlement - no discussion
                             (clerk) (Entered: 03/21/2003)
  03/20/2003           19 Rule 16(B) Scheduling Order - Pursuant to the Rule 16(B) Conference it is hereby ordered
                          that: a) The Rule 26(f) report filed by the parties is approved and shall control discovery to
                          the extent of its application unless modified by the court. b) Any motion to amend the
                          pleadings or to join a party shall be made as soon as possible after counsel becomes aware
                          of the grounds for the motion. c) Pltf is hereby notified that pltf is bound by the terms of
                          this order, by all other orders entered before or after today, by the Local Rules of this court,
                          and by the federal rules of civil procedure. d) Dft's motion for extension of time to file an
                          answer is GRANTED. Any answer may be filed within 11 days after entry of an order that
                          denies any part of the motion to dismiss. (see order for details) ( signed by Magistrate
                          Judge Thomas R. Jones Jr. ) Copies Mailed: Yes (kjon) (Entered: 03/21/2003)
  03/26/2003           20 RESPONSE, OBJECTION and MOTION TO DISMISS by Saad S. Noah to [17-1]
                          Motion by America Online, Inc., AOL Time Warner, Inc to Extend Time to File an Answer
                          to the Complaint by 21 calendar days (clerk) (Entered: 03/27/2003)
  04/16/2003           21 Emergency MOTION by Saad S. Noah to Vacate the order of 3/20/03 (clar) Modified on
                          04/17/2003 (Entered: 04/17/2003)
  04/16/2003           22 NOTICE of Hearing: Motion Hearing Deadline before Magistrate Judge Thomas R. Jones
                          Jr. set for 10:00 4/18/03 for [21-1] motion by Saad S. Noah to Vacate the order of 3/20/03
                          (clar) (Entered: 04/17/2003)
  04/16/2003           23 Rule 26(a)(1) Pre- Disclosure by Saad S. Noah (clerk) (Entered: 04/18/2003)
  04/25/2003           24 MOTION by Saad S. Noah to Vacate the Order of 3.20.03 (jcup) (Entered: 04/28/2003)
  04/25/2003           25 NOTICE of Hearing: Motion Hearing Deadline before Magistrate Judge Thomas R. Jones
                          Jr. set for 10:00 5/2/03 for [24-1] motion by Saad S. Noah to Vacate the Order of 3.20.03
                          (jcup) (Entered: 04/28/2003)
  04/30/2003           26 RESPONSE by AOL Time Warner, Inc, America Online, Inc. in opposition to [24-1]
                          motion by Saad S. Noah to Vacate the Order of 3.20.03 (clar) (Entered: 04/30/2003)
  05/01/2003           27 ORDER that [24-1] motion by Saad S. Noah to Vacate the Order of 3/20/03 is DENIED. It
                          is further ORDERED that the hearing on this motion scheduled for 5/2/03 is
                          CANCELLED. It is further ORDERED that ptlf's request to appear at the hearing by
                          telephone conference is DENIED as moot. (see order for details) ( signed by Judge T. S.
                          Ellis III ) Copies Mailed: Yes [EOD Date: 5/2/03] (kjon) (Entered: 05/02/2003)
  05/02/2003                 Per TSE chambers motions set for 5.2.03 on papers (jcup) (Entered: 05/02/2003)
  05/02/2003           28 MOTION by America Online, Inc., AOL Time Warner, Inc to Stay discovery and pretrial
                          proceedings pending resolution of defts' motion to dismiss (clar) (Entered: 05/02/2003)
  05/02/2003           29 MEMORANDUM of points and authorities by AOL Time Warner, Inc, America Online,
                          Inc. in support of [28-1] motion by America Online, Inc., AOL Time Warner, Inc to Stay
                          discovery and pretrial proceedings pending resolution of defts' motion to dismiss (clar)
                          (Entered: 05/02/2003)
  05/02/2003           30 NOTICE of Hearing: Motion Hearing Deadline before Judge T. S. Ellis III set for 10:00
                          5/9/03 for [28-1] motion by America Online, Inc., AOL Time Warner, Inc to Stay


https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?992042629039808-L_1_0-1                                                  3/4


                                                                                                             Evangelis Exhibit C
                                                                                                                          - 25 -
 Case 8:21-cv-00768-JVS-KES Document 25-11 Filed 06/21/21 Page 5 of 5 Page ID #:292

6/21/2021                                                                    CM/ECF - vaed

                             discovery and pretrial proceedings pending resolution of defts' motion to dismiss (clar)
                             (Entered: 05/02/2003)
  05/07/2003           31 ORDER that [28-1] motion by America Online, Inc., AOL Time Warner, Inc to Stay
                          discovery and pretrial proceedings pending resolution of defts' motion to dismiss is
                          GRANTED. It is further ORDERED that discovery is STAYED in this matter pending
                          disposition of the motion to dismiss. It is further ORDERED that the discovery cut-off
                          date and the date for the final pretrial conference are CANCELED. New dates will be set if
                          necessary following disposition of the pending motion to dismiss. (see order for details) (
                          signed by Judge T. S. Ellis III ) Copies Mailed: Yes [EOD Date: 5/8/03] (kjon) (Entered:
                          05/08/2003)
  05/15/2003           32 MEMORANDUM OPINION ( signed by Judge T. S. Ellis III ) Copies Mailed: Yes (tbul)
                          (Entered: 05/15/2003)
  05/15/2003           33 ORDER, for reasons stated in the accompanying Memorandum Opinion, the [3-1] motion
                          by America Online, Inc., AOL Time Warner, Inc to Dismiss is GRANTED, and the
                          complaint is DISMISSED ( signed by Judge T. S. Ellis III ) Copies Mailed: Yes [EOD
                          Date: 5/15/03] (tbul) (Entered: 05/15/2003)
  05/15/2003                 Case closed (tbul) (Entered: 05/15/2003)
  05/15/2003                 File is in Chambers. (tbul) (Entered: 05/15/2003)
  06/17/2003           34 NOTICE OF APPEAL OF [33-1] order dated 5/15/03, [19-1] order dated 3/20/03 by Saad
                          S. Noah . FILING FEE $ 105.00 RECEIPT # 164493. Copy of notice, orders, docket sheet
                          & transmittal sheet mailed to USCA. Copies sent to Saad S. Noah, AOL Time Warner, Inc,
                          America Online, Inc. (mcke) (Entered: 06/18/2003)
  06/24/2003                 USCA Case Number Re: [34-1] appeal by Saad S. Noah CASE MANAGER: Yevone
                             Jeffreys USCA NUMBER: 03-1770 (kjon) (Entered: 06/24/2003)
  06/24/2003                 Certified and transmitted Record on Appeal to U.S. Court of Appeals: [34-1] appeal by
                             Saad S. Noah (Volume 1: Pleadings 1-34) (kjon) (Entered: 06/24/2003)
  03/25/2004           35 Copy of Opinion of USCA re: [34-1] appeal by Saad S. Noah Decided 3/24/04 affirms the
                          District Court decision; attached copy of judgment will not take effect until issuance of the
                          mandate. (karn) (Entered: 03/26/2004)
  04/16/2004                 Record on Appeal returned from U.S. Court of Appeals: in 1 volume of pleadings (clerk)
                             (Entered: 04/19/2004)
  04/16/2004           36 JUDGMENT OF USCA (certified copy) with copy of opinion of USCA affirming the
                          judgment of the District Court re: [34-1] appeal (clerk) (Entered: 04/20/2004)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               06/21/2021 16:18:10
                                   PACER Login: gd0044SF                  Client Code:       80622-00001
                                   Description:       Docket Report Search Criteria: 1:02-cv-01316-TSE
                                   Billable Pages: 3                      Cost:              0.30




https://ecf.vaed.uscourts.gov/cgi-bin/DktRpt.pl?992042629039808-L_1_0-1                                                   4/4


                                                                                                            Evangelis Exhibit C
                                                                                                                         - 26 -
